United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  March 22, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40698
                           Summary Calendar


BRANDON CREIGHTON SAMPLE,

                                     Petitioner-Appellant,

versus

MARVIN MORRISON, Warden,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas

                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:

     In 2001, Brandon Creighton Sample, now a federal prisoner

(# 33939-037), pleaded guilty to money laundering and other

offenses and was sentenced to a total of 168 months in prison.

He allegedly has been in custody since May 28, 2000.     Sample

filed the instant 28 U.S.C. § 2241 habeas petition asserting that

the Bureau of Prisons (“BOP”) is calculating his good time credit

in a manner contrary to 18 U.S.C. § 3624(b).    He argued that the

statute requires that a prisoner be awarded “54 days” of credit

for each year of his prison term, as imposed by the court,

whereas the BOP is computing such credit based on each year

served, which will allegedly result in his receiving 98 fewer
                           No. 04-40698
                                -2-

days of good time credit over the course of his prison term.       The

district court denied Sample relief, concluding that the BOP’s

regulatory construction of any ambiguity in 18 U.S.C. § 3624(b)

was permissible under the standard of Chevron U.S.A. v. Natural

Resources Defense Council, Inc., 467 U.S. 837 (1984).     See 28

C.F.R. § 523.20.

     Whether Sample’s sentence is computed on the basis of the

BOP’s interpretation of 18 U.S.C. § 3624(b) or his own, Sample

will not be eligible for release before 2012.    Moreover, the

statute makes clear that good time credit must be earned by a

prisoner on an annual basis; it is not awarded in advance.

See 18 U.S.C. § 3624(b).   Article III of the United States

Constitution limits federal courts’ jurisdiction to “cases” and

“controversies.”   U.S. CONST. art. III, § 2.   In order to give

meaning to Article III’s case-or-controversy requirement, the

courts have developed justiciability doctrines, such as the

standing and ripeness doctrines.   United Transp. Union v. Foster,

205 F.3d 851, 857 (5th Cir. 2000); see also Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992).   Since standing and ripeness

are essential components of federal subject-matter jurisdiction,

the lack of either can be raised at any time by a party or by the

court.   Sommers Drug Stores Co. Emp. Profit Sharing Trust v.

Corrigan, 883 F.2d 345, 348 (5th Cir. 1989); see also Cinel v.

Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).    “Ripeness is a

justiciability doctrine designed ‘to prevent the courts, through
                             No. 04-40698
                                  -3-

avoidance of premature adjudication, from entangling themselves

in abstract disagreements over administrative policies, and also

to protect the agencies from judicial interference until an

administrative decision has been formalized and its effects felt

in a concrete way by the challenging parties.’”    National Park

Hospitality Ass’n v. Department of Interior, 538 U.S. 803, 807-08

(2003) (citation omitted).

     Given the temporally distant and speculative nature of

Sample’s claim, his allegations do not establish that “he ‘will

sustain immediate injury’ and ‘that such injury would be

redressed by the relief requested.’”    See Cinel, 15 F.3d at 1341

(citation omitted).   Accordingly, we conclude that Sample’s 28

U.S.C. § 2241 petition is not ripe for review, and we DISMISS the

instant appeal for lack of subject-matter jurisdiction.

     Even if we were to assume arguendo that we have subject-

matter jurisdiction, we would conclude that the district court

did not err in denying Sample’s 28 U.S.C. § 2241 petition.

Issues of statutory interpretation are reviewed de novo.     See

United States v. Santos-Riviera, 183 F.3d 367, 369 (5th Cir.

1999).   The appropriate starting point when interpreting any

statute is its plain meaning.    See United States v. Ron Pair

Enters., Inc., 489 U.S. 235, 242 (1989).    “In ascertaining the

plain meaning of the statute, the court must look to the

particular statutory language at issue, as well as the language
                           No. 04-40698
                                -4-

and design of the statute as a whole.”    K Mart Corp. v. Cartier,

Inc., 486 U.S. 281, 291 (1988).

     Section 3624(b)(1), 18 U.S.C., reads in its entirety as

follows:

           Subject to paragraph (2), a prisoner who is
           serving a term of imprisonment of more than 1 year
           other than a term of imprisonment for the duration
           of the prisoner’s life, may receive credit toward
           the service of the prisoner’s sentence, beyond the
           time served, of up to 54 days at the end of each
           year of the prisoner’s term of imprisonment,
           beginning at the end of the first year of the
           term, subject to determination by the Bureau of
           Prisons that, during that year, the prisoner has
           displayed exemplary compliance with institutional
           disciplinary regulations. Subject to paragraph
           (2), if the Bureau determines that, during that
           year, the prisoner has not satisfactorily complied
           with such institutional regulations, the prisoner
           shall receive no such credit toward service of the
           prisoner’s sentence or shall receive such lesser
           credit as the Bureau determines to be appropriate.
           In awarding credit under this section, the Bureau
           shall consider whether the prisoner, during the
           relevant period, has earned, or is making
           satisfactory progress toward earning, a high
           school diploma or an equivalent degree. Credit
           that has not been earned may not later be granted.
           Subject to paragraph (2), credit for the last year
           or portion of a year of the term of imprisonment
           shall be prorated and credited within the last six
           weeks of the sentence.

(emphasis added).*

     We disagree with Sample’s contention that the “plain

language” of 18 U.S.C. § 3624(b)(1) requires that his good time



     *
       Section 3624(b)(2), to which subsection (b)(1) refers
three times, merely states that, “[n]otwithstanding any other
law, credit allowed under this subsection after the date of
enactment of the Prison Litigation Reform Act [in 1996] shall
vest on the date the prisoner is released from custody.”
                            No. 04-40698
                                 -5-

credit be computed in a manner that would award him “54 days” for

each year of his “term of imprisonment” based on the “sentence

actually imposed by the sentencing judge.”     It is plain from the

statute that an inmate must earn good time credit; the statute

grants the BOP itself the power to determine whether or not,

during a given year, the inmate has complied with institutional

disciplinary rules.    Good time credit thus is not awarded in

advance, and any entitlement to such credit for future years is

speculative at best.    The statute also plainly states that a

prisoner cannot earn any good time credit until he has served at

least one year of his prison term.    At that time, and thereafter

“at the end of each year” of the inmate’s prison term, he “may”

be awarded “up to 54 days” of good time credit.     The plain effect

of such annual awards is to reduce an inmate’s prison term

incrementally while he is serving it.      For instance, if Sample

were to receive annual awards of 54 days of credit until 2012,

his sentence by that time would be several hundred days shorter

than the 168-month term imposed by the court.     The statute,

however, contains no language that would permit him to receive

additional good time credit based on the original prison term “as

imposed” by the court, and it provides no method for computing

such credit.

     If this statutory language does not “plainly” support the

BOP’s computation method, then it is at worst ambiguous.     If the

statute is ambiguous, deference to the BOP’s interpretation
                             No. 04-40698
                                  -6-

thereof is required by Chevron.    At least two sister circuits

have so held, and they have concluded that the BOP’s

interpretation was permissible.    See White v. Scibana, 390 F.3d
997, 1002-03 (7th Cir. 2004); Pacheco-Camacho v. Hood, 272 F.3d
1266, 1270-71 (9th Cir. 2003).    We agree with the reasoning of

White and Pacheco-Camacho.    Accordingly, even if were to conclude

that the case is ripe for review, we would affirm the judgment of

the district court.

     Sample’s pro se motion for appointment of counsel is DENIED

as moot because he is now represented by pro bono counsel.

     DISMISSED FOR LACK OF SUBJECT-MATTER JURISDICTION; MOTION

DENIED.